DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9, 10, 13, 14 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses a user equipment receiving zero power channel state information reference signal configuration information for an aperiodic zero power channel state information reference signal of a serving cell; receiving downlink control information on a physical control channel in a subframe of the serving cell, the downlink control information indicating whether a physical downlink shared channel of the user equipment in the subframe of the serving cell is rate-matched around resource elements indicated by the zero power channel state information reference signal configuration information, but fails to teach and render obvious of a same subcarrier spacing as the downlink shared channel and a second case of configuring the candidate resource with a different subcarrier spacing from the downlink shared channel, and wherein the downlink shared channel around the candidate resource, the candidate resource being unavailable for the downlink shared channel, is subject to the rate-matching, and the candidate resource is configured per resource block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/            Primary Examiner, Art Unit 2471